
	

114 HR 4984 IH: To amend title 10, United States Code, to permit the Secretary of the Army to produce, treat, manage, and use natural gas located under Fort Knox, Kentucky, and for other purposes.
U.S. House of Representatives
2016-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4984
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2016
			Mr. Guthrie introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to permit the Secretary of the Army to produce, treat,
			 manage, and use natural gas located under Fort Knox, Kentucky, and for
			 other purposes.
	
	
		1.Production and use of natural gas at Fort Knox
 (a)In generalChapter 449 of title 10, United States Code, is amended by adding at the end the following new section:
				
					4781.Natural gas: production, treatment, management, and use at Fort Knox, Kentucky
						(a)Authority
 (1)The Secretary of the Army may provide for the production, treatment, management, and use of natural gas located under Fort Knox, Kentucky, without regard to section 3 of the Mineral Leasing Act for Acquired Lands (30 U.S.C. 352).
 (2)The Secretary is authorized to enter into a contract with an appropriate entity to carry out paragraph (1).
 (b)Limitation on usesAny natural gas produced under subsection (a) may be used only to support activities and operations at Fort Knox and may not be sold for use elsewhere.
 (c)Ownership of facilitiesThe Secretary of the Army may take ownership of any gas production and treatment equipment and facilities and associated infrastructure from an entity with which the Secretary has entered into a contract under subsection (a) in accordance with the terms of the contract.
 (d)ApplicabilityThe authority of the Secretary of the Army under this section is effective as of August 2, 2007.. (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:
				
					
						4781. Natural gas: production, treatment, management, and use at Fort Knox, Kentucky..
			
